Citation Nr: 1207410	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-50 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to automobile and adaptive equipment or for adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1953 to December 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon review, the Board finds that remand is necessary for further evidentiary development. 

With regard to the Veteran's claim for automobile and adaptive equipment or for adaptive equipment only, 38 C.F.R. § 3.808 provides that a certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a veteran who, due to a service-connected disability, has: (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision in both eyes, resulting in (1) central visual acuity of 20/200 or less in the better eye, with corrective glasses, or, (2) central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 C.F.R. § 3.808. 

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved. Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve will be taken as loss of use of the foot. 38 C.F.R. §§ 3.350(a)(2), 4.63. 

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement. 38 U.S.C.A. § 3902. 

In the present case, the Veteran is service-connected for (1) central posterior herniated disc, L5-S1; lumbosacral paravertebral myositis (also claimed as bilateral leg radiculopathies and loss of use of lower extremities), currently evaluated as 60 percent disabling; and (2) left leg shortening with atrophy, currently evaluated as 50 percent disabling.  He is also in receipt of total disability rating based on individual unemployability (TDIU).

The Veteran essentially contends that he has the equivalent of loss of use of his foot (or feet) due to the service-connected disabilities.  The most recent, pertinent VA examination of record is dated in June 2008, nearly four years ago.  At that time, the examination report reflected that the Veteran was unable to stand or walk for more than a few minutes and that he used a self-propelled wheel chair.  Physical examination revealed left knee/ankle/hip pain, stiffness, weakness, tenderness, and loss of motion.  In addition, his left leg measured approximately 2 inches shorter than his right leg.  Pertinent diagnosis included moderate degenerative joint disease of the right knee, chronic neuropathy/radiculopathy of the lower left extremity, and "demyelinating superficial peroneal sensory nerve" of left lower extremity.  In addition, the Board notes that the Veteran has a long history of chronic venous insufficiency/peripheral vascular disease and right leg lymphangitis which also results in severe right leg swelling/immobility.  Notably, he is not service connected for these conditions.  See June 2009 VA Examination and July 2009 Rating Decision.  

To date, the Veteran has not been afforded a VA examination to determine whether his service-connected disabilities meet the criteria under 38 U.S.C.A. § 3.808.  Accordingly, this should be accomplished upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO/AMC must request copies of the Veteran's pertinent outstanding VA treatment and/or hospitalization records, since May 2009.  Any negative response should be in writing, and associated with the claims file.

2. After completing any initial development deemed warranted based upon a review of the entire record, to include associating any pertinent outstanding records with the claims folder, the RO should arrange for the Veteran to undergo an appropriate VA examination(s).  The entire claims file must be made available to the examiner(s) for review.

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is asked comment on the following with respect to the bilateral lower extremities: 

The examiner should perform appropriate range of motion studies on the Veteran's right and left lower extremities (to include the left and right hip, knee, and ankle, to the extent that such joints are affected by the service-connected low back disability with radiculopathy and left leg shortening with atrophy) with relevant findings expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion.  Additionally, the examiner should clearly document any ankylosis of the Veteran's knees, hips, and ankles and indicate whether such ankylosis is favorable, unfavorable, or extremely unfavorable.  

For both the right and left lower extremity, the examiner must note the presence or absence of complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  The examiner should also report whether there is shortening of the Veteran's left lower extremity, of 3 1/2 inches or more. 

Then, for both the Veteran's right and left foot, the examiner must state whether the acts of balance, propulsion, etc. could be accomplished equally well by an amputation stump with prosthesis. 

The VA examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate. 

3. After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



